Citation Nr: 0002432	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUES

Entitlement to service connection for a back disability.  

Entitlement to residuals of removal of a fistula .  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision.  


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current back disability and injury or disease 
during the veteran's active service. 

2.  The veteran has not presented competent evidence that he 
currently has residuals of removal of a fistula.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a back 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).   

2.  The veteran's claim for service connection for residuals 
of removal of a fistula is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epp v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The veteran contends that he has back disability and 
residuals of removal of a fistula removal related to his 
active service.  In particular, he contends that he underwent 
an operation for a lower back fistula due to a fall down some 
stairs during his active service.  The veteran states in his 
September 1997 statement that the injury occurred sometime 
between September or October 1957.  

He is advised that where the determinative issues involve 
questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claims for service 
connection.  

The record does not contain any evidence of the presence of a 
current fistula or residuals of removal of a fistula.  
Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

With respect to the back, the veteran satisfies the initial 
criterion for establishing a well-grounded claim as there is 
some competent evidence of current back disability.  Reports 
of treatment dated in 1995 show that the veteran was treated 
for herniated disc of the lumbar spine.  

The veteran's service medical records are unavailable.  The 
National Personnel Records Center has reported that they were 
destroyed in a fire at that facility.  The veteran's 
statements concerning a back injury in service are, however, 
competent evidence of the incurrence of an injury.  This 
evidence is competent, however, only to the extent that the 
veteran has articulated information concerning what he 
experienced, but not with respect to matters involving a 
determination of medical causation or diagnosis.  See Falzone 
v. Brown, 8 Vet. App. 398 (1995).  

The veteran has not submitted any competent evidence that 
would establish a nexus between his current back disability 
and injury or disease during his active service.  I note that 
a statement from D. Mimoso Gonzalez, M.D., refers to a 
history of a fall down some stairs during military service.  
However, the veteran is advised that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit requirement for a well-grounded claim.  Such 
evidence cannot enjoy the presumption of truthfulness as to 
the determination of well groundedness because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), that is applicable where 
evidence, regardless of its date, shows that a veteran had 
chronic condition in service or during an applicable 
presumptive period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type that under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The veteran's allegations, in effect, suggest continuity of 
symptoms from service through the present.  In this case, 
however, competent medical evidence is necessary to establish 
that the continuous symptoms were due to the same disability.  
Because it would not necessarily follow that there is a 
relationship between any present disability and continuity of 
symptomatology demonstrated, medical evidence is required to 
demonstrate such a relationship unless such a relationship is 
one as to which a lay person's observation is competent.  
Savage, 10 Vet. App. at 497.  In this case, the lay evidence 
is not competent as to the cause of the back symptoms.  In 
addition, the clinical record shows that the veteran's 
treatment for back pain related to intercurrent injury 
incurred in a fall in 1995.  

In view of the foregoing, the veteran has not submitted a 
plausible or well-grounded claim with respect to service 
connection for a back disability or residuals of removal of a 
fistula.  In particular, the veteran is advised that any 
service medical records in his possession as well as any 
reports of private treatment showing treatment for his back 
or for residuals of the claimed fistula removal immediately 
after his active service might served to establish a well-
grounded or plausible claim in this instance.  Inasmuch as 
the veteran did not satisfy the initial threshold of 
establishing a well-grounded claim, VA has no duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  


ORDER

The veteran's claims for service connection for a back 
disability and for residuals of removal of a fistula are not 
well grounded.  The appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

